Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the Continuation application filed on 05/27/2022.  
The information disclosure statement (IDSs) submitted on 05/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/27/2022 are acceptable.
Claims 1-15 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to
particularly point out from which claims 2-10 depend from.  For examination purposes, the examiner will assume that claims 2-10 as depending from clam 1.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-15 of parent US patent application No. 16/820,598 filed on 03/16/2020; now parent patent (US 11,349,299 B2) granted on 05/31/2022.  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims 1 and 11 of the current application a broader version of the independent claims of the parent patent (US 11,349,299 B2).  All the limitation of claims 1 and 11 of the current application are found in claims 1 and 11 of the patent US 11,349,299 respectively.  The dependent claims 2-10 and 12-15
With respect to dependent claims 2-10 and 12-15 of the instant application, all of the limitations of these claims are found variously in claims 2-5, 7-10 and 12-15 of the parent patent (US 11,349,299 B2).  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102 (a) (1) and/or 102 (a) (2) as being anticipated by Rocha et al. (U.S. 2014/0321176 A1).

In re to claim 1, Rocha et al. disclose a system (i.e. fig. 5) comprising: a transformer rectifier unit (TRU) (i.e. 102, fig. 5, see para. [0039]) having three inputs (i.e. Ia, Ib and K); a first AC bus configured to supply power to a first of the three inputs; a second AC bus configured to supply power to a second of the three inputs; a third AC bus configured to supply power to a third of the three inputs (i.e. the three inputs from 124 to 128, see fig. 5); a power quality sense device (i.e. 128) electrically connected to each of the first, second and third AC busses (i.e. the three inputs from 124); and an electrically held contactor (i.e. 106, fig. 2) electrically connected between the TRU (i.e. 110, fig. 2) and the power quality sense device (i.e. 128, fig. 5, which is part of 104, on fig. 2), wherein the electrically held contactor is configured and adapted to be switched ON or OFF depending on whether the power quality sense device is energized or de- energized (i.e. contractor 106 consisting of an electro-mechanical relay or other type of switchable element, to connect/disconnect, or energized/de- energize, see paras. [0035-0037]). 5a second AC bus configured to supply power to a second of the three inputs; a third AC bus configured to supply power to a third of the three inputs; a power quality sense device electrically connected to each of the first, second and third AC busses; and an electrically held contactor electrically connected between the TRU and the power 10quality sense device, wherein the electrically held contactor is configured and adapted to be switched ON or OFF depending on whether the power quality sense device is energized or de- energized.  
In re to claims 2 & 3, Rocha et al. disclose the system (i.e. fig. 5) as recited in claim 1, wherein the power quality sense device (i.e. 128, fig. 5) is configured to 15be energized if the power quality across the AC busses is within a selected acceptable range; wherein the electrically held contactor is switched ON when the power quality sense device is energized (i.e. see para. [0037]).  
20In re to claims 4-5, Rocha et al. disclose the system (i.e. fig. 5) as recited in claim 1, wherein the power quality sense device (i.e. 128) is configured to be de-energized if the power quality across the AC busses (i.e. 104 or the AC BUS from 124 to 108, see fig. 5) is outside of a selected acceptable range; wherein the electrically held contactor is switched OFF when the power quality sense device is energized (i.e. see paras. [0035-0037]).   
In re to claim 8, Rocha et al. disclose the system (i.e. fig. 5) as recited in claim 1, wherein the power quality sense device (i.e. 128, fig. 5) is configured and adapted to sense frequency and current of at least one of the first, second or third AC busses (i.e. AC buses A, b and K, fig. 5, see para. [0038 and 0045]).  
In re to claim 9, Rocha et al. disclose the system (i.e. fig. 5) as recited in claim 1, further comprising respective overcurrent protectors on 15the first, second and third AC busses (i.e. each AC bus has a current sense wiring to the controller to monitor overcurrent abnormalities, or unbalance current conditions (i.e. see fig. 4 and para. [0045]).  
In re to claim 10, Rocha et al. disclose the system (i.e. fig. 5) as recited in claim 1, wherein the power quality sense device (i.e. 128, fig. 5) is electrically connected to each of the first, second and third AC busses (i.e. a, b, and k, see fig. 5) at respective sense points (i.e. current sensor 130, see fig. 5) between the respective overcurrent protectors and the three inputs of the TRU (i.e. 110, fig. 5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rocha et al. (U.S. 2014/0321176 A1).

In re to claim 7, Rocha et al. disclose the system (i.e. fig. 5) as recited in claim 1.   Except, Rocha et al. fail to explicitly disclose that further comprising a 28V power supply electrically connected in series to the electrically held contactor. 
	However, Rocha et al. disclose the claimed invention except for the specific 28V power supply.  It would have been obvious to one having ordinary skill in the art at the time the invention was filled to have implemented certain voltage power supply in series to the contactor depending on the proper operation of the transformer rectifier unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In re to claims 11-15, method claims 11-15 are rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986).  Therefore, the previous rejections based on the apparatus will not be repeated.

Allowable Subject Matter
In re to claim 6, claim 6 is objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 6. None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a DC bus electrically connected to the 5electrically held contactor, wherein the electrically held contactor is between the output of the TRU and the DC bus”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839